[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that he was found guilty after a hearing on a disciplinary report for threatening. The petitioner testified that, on November 28, 1997, he had requested permission to call his attorney, Michael Melly, which permission was received. He then asked Counselor Hurdle to listen into the call which she CT Page 1644 refused to do. He made the call and because Mr. Melly was not in, left a message on the answering machine. Later in the day he was notified that he could take his attorney's call in CTO Huching's office. He asked CTO Huching to listen into the call which he refused to do. On the telephone with his attorney he got into an argument and hung up on him. Later in the day he was given a disciplinary report for threatening Mr. Melly who had complained that the petitioner said "he would break his neck." He was placed in administrative detention during the investigation.
On December 11, 1997 Hearing Officer Lt. Emanuel found the petitioner guilty upon hearing the petitioner and reading the reports from Mr. Melly, Counselor Hurdle and CTO Huching who said he had overheard the petitioner being loud over the phone after he had left his office to allow the petitioner to talk to his attorney. The sanction imposed was seven (7) days of punitive segregation taken from time already served.
The petitioner claims there was no corroborative evidence of a threat because CTO Huching was unable to distinguish the words said by the petitioner. However reasonable inferences are often used to establish corroboration for a fact from other facts.
The court is not warranted in setting aside decisions of prison administrators that have some basis in fact.Superintendent v. Hill, 472 U.S. 445, 456. Likewise the sanction given appears commensurate with the violation found.
For the above reasons the petition is denied.
___________________________ Thomas H. Coorigan Judge Trial Referee